Citation Nr: 1711230	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the hands, to include carpal tunnel syndrome (CTS) and osteoarthritis, a bilateral upper extremity disability.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremity disability.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970.  He had service in the Republic of Vietnam from January 1970 to December 1970.  

This case comes before the Board of Veterans' Appeals (the Board) from August 2008 and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran had a hearing before a Veterans' Law Judge in September 2012.  A transcript of that proceeding has been associated with the claims file.  The VLJ who heard the September 2012 hearing is no longer employed by the Board.  The Veteran was given an opportunity to testify before another VLJ.  He did not respond within the requisite time period as to whether he desired a new hearing.  Therefore, the Board assumes he does not want another hearing and will proceed accordingly.  

The Board remanded the Veteran's claims in January 2013 for further development.  With respect to the increased rating claim, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required.  

By rating decision of April 2016, service connection for skin disability (tinea cruris) was granted, noncompensable, effective of November 28, 2007.  This claim has been decided in full and is no longer before the Board.  Therefore, it is no longer found on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  

REMAND

Further development is necessary in this case.  

Regarding the bilateral upper and lower extremity claims, the examiner wrote that the Veteran's carpal tunnel syndrome, bilateral medial nerve entrapment, and left hand osteoarthritis were attributed to age, normal wear and tear on joints, morbid obesity, and years of physically demanding work in railroad construction and handling cattle on a farm.  The examiner further wrote that there was no presumptive evidence regarding exposure to Agent Orange and CTS, bilateral medial nerve entrapment, and osteoarthritis.  Additionally, the examiner stated that the Veteran did not have peripheral neuropathy of the bilateral lower extremities and cited the March 2013 nerve conduction study indicating that there was no convincing evidence of a generalized peripheral neuropathy.  The examiner reported that the Veteran's right foot electrodiagnostic studies continued to be normal, and that his left foot electromyogram (EMG) and nerve conduction study (NCS) showed mild decrease from the last set of studies.  The examiner also stated that the Veteran was status / post cellulitis of the left lower extremity and had severe strain of the left ankle as well as right foot fracture.  The examiner added that the Veteran had calcaneal spurring bilaterally, and that it was worse on the left side.  On the question of secondary service connection, the examiner wrote that the Veteran's CTS, osteoarthritis, and ulnar nerve entrapment were attributed to and aggravated by the Veteran's age, prior history of bilateral carpal tunnel release, obesity, and long occupational history of working with the railroad, working construction, and operating a farm with cattle, and not by his diabetes mellitus.  

However, the examiner provided no explanation for why the Veteran's diabetes mellitus did not cause or aggravate the aforementioned conditions.  Moreover, the Court has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b) (2016).  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court has also indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (holding that "[i]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Therefore, the secondary opinion is conclusory and inadequate. 

Moreover, the examination report noted that the Veteran declined an EMG study.  This conflicts with the examiner's statements regarding the neurological findings pertaining to the Veteran's bilateral lower extremities.  In a May 2013 statement, the Veteran reported that the examiner "stated there was no use to do the needle part of the test" and that he replied, "do whatever you need to do."  He added that the examiner's statement that the Veteran declined an EMG study was false.  Moreover, in the August 2015 Post-Remand Brief, the Veteran's representative noted the Veteran's reports of being told by care providers that neurological testing performed by the March 2013 VA examiner was sufficient to identify large fiber neuropathy, but not small fiber neuropathy, with which the Veteran is reportedly diagnosed.  See Appellate Brief, pg. 5.  Given these facts and the importance of determining the exact nature of the Veteran's condition, the Board finds it necessary to afford the Veteran a new examination of his bilateral upper and lower extremities.  

Lastly, the Board notes that the Veteran's representative raised new arguments in the August 2015 Brief.  Specifically, the representative argued that the Veteran's carpal tunnel syndrome and tinea cruris should be service connected as secondary to PTSD, as PTSD can cause sleep impairment, which is known to predispose the individual to obesity.  The representative further noted that the March 2013 VA examiner reported obesity was a contributing cause of the Veteran's carpal tunnel syndrome. See Appellate Brief, pg. 6.  These contentions were to be addressed.  

Moreover, the Veteran underwent a VA examination of both hands in February 2016.  The examiner stated that it was less likely as not that CTS of the hands were due to or caused by service.  The opinion also indicated that it was less likely as not that CTS of both hands was aggravated by diabetes mellitus or PTSD.  The rationale indicated that CTS was not directly related to diabetes mellitus or PTSD, therefore, there was no link to cause or aggravation.  This rationale was inadequate.  The findings (less likely as not) and the rationale were circular in nature, did not indicate the issue of aggravation, because it did not address the issue of making the disorder (CTS) worse.  Additionally, the Veteran had imaging testing which showed osteoarthritis of the hands, but no other diagnostic testing was performed in relation to bilateral hands for peripheral neuropathy, to include CTS or ulnar nerve entrapment.  An opinion of the etiology with rationale for osteoarthritis of the hands was not made.  Also, ulnar nerve entrapment as well as peripheral neuropathy of the bilateral lower extremities was not evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA and/or private treatment records.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hand disability, to include CTS, osteoarthritis, and ulnar nerve entrapment, as well as peripheral neuropathy of the bilateral lower extremities.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner is requested to identify all bilateral hand disabilities and determine whether the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities.  Thereafter, the VA examiner is requested to opine on the following:

a) Whether the Veteran has a current hand disability, including CTS, ulnar nerve entrapment, osteoarthritis, and any other peripheral neuropathy of the bilateral upper extremities and bilateral peripheral neuropathy of the lower extremities, that is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service, to include his presumed Agent Orange exposure therein.  Please provide a complete rationale for the opinions.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current hand disability, including CTS, ulnar nerve entrapment, osteoarthritis, and any other peripheral neuropathy of the bilateral upper extremities and bilateral peripheral neuropathy of the lower extremities, were caused by the Veteran's service connected diabetes mellitus or service-connected PTSD. Please provide a complete explanation for the opinion.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current hand disability, including CTS, ulnar nerve entrapment, osteoarthritis, and peripheral neuropathy of the bilateral lower extremities, were aggravated (i.e., permanently worsened) beyond the natural progress of the disease by the Veteran's service connected diabetes mellitus or service-connected PTSD. Please provide a complete rationale for the opinion.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's upper extremity disabilities or disabilities and peripheral neuropathy of the lower extremities found prior to aggravation, and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus or service-connected PTSD.

With regard to the Veteran's peripheral neuropathy of the bilateral lower extremities, the examiner's attention is directed to the following evidence: (1) the April 2009 VA examination report addendum showing that the Veteran has peripheral neuropathy, specifically paresthesias and dysthesia of the left lower extremity; (2) a November 2009 VA medical record showing the Veteran was prescribed medication for neuropathic pain; (3) a January 2010 VA neurology examination report showing an impression of possible small fiber neuropathy, etiology from underlying poorly controlled diabetes mellitus; (4) a February 2012 VA examination report concluding no evidence of generalized peripheral neuropathy of any extremity; (5) a March 2013 VA examination report indicating no clear evidence of peripheral neuropathy, and (6) the Veteran's reports that he has a diagnosis of small fiber neuropathy.  

Moreover, the Veteran contends that the onset of his hand symptoms was in service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge In providing the opinions requested above, the examiner must consider the Veteran's statements regarding the onset of his hand conditions, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied upon the absence of evidence in the service treatment records to provide a negative opinion).  Additionally, the examiner must specifically comment on the representative's arguments in the August 2015 appellate brief suggesting that the Veteran's CTS is caused or aggravated by PTSD by way of obesity resulting from PTSD-induced sleep impairment.  

A complete rationale must be given for all opinions and conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  Ensure the examination reports are full and adequate and address all questions on REMAND.  Conduct any additional development that is deemed warranted.  If any claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide the Veteran with an opportunity to respond before returning the case to the Board for further review, if necessary.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The issue of an increased rating for diabetes mellitus is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991).  Therefore, this increased rating will be held in abeyance until the other issues on appeal are decided.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).  



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




